Matter of Bauer v Dailey (2021 NY Slip Op 05218)





Matter of Bauer v Dailey


2021 NY Slip Op 05218


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


751 CAF 20-00091

[*1]IN THE MATTER OF STACEY C. BAUER, PETITIONER-APPELLANT,
vJACOB G. DAILEY, RESPONDENT-RESPONDENT. 


CARA A. WALDMAN, FAIRPORT, FOR PETITIONER-APPELLANT.
SUSAN E. GRAY, CANANDAIGUA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Ontario County (Frederick G. Reed, A.J.), entered November 21, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition without prejudice. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs (see Matter of Shelley H. v Melvin Jermaine R., 172 AD3d 638, 638 [1st Dept 2019]; Kulhan v Courniotes, 209 AD2d 383, 384 [2d Dept 1994]).
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court